Citation Nr: 0533570	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-15 361A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1974 to February 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which granted 
the veteran's petition to reopen his claim for service 
connection for PTSD and denied the claim on the merits.

The veteran testified at a June 2004 RO hearing.  He also 
requested a Travel Board hearing, but later withdrew this 
request.  38 C.F.R. § 20.704(e) (2005).

Although the Board will grant the petition to reopen the 
claim in the decision below, additional development is 
necessary before the claim can be decided, and the reopened 
claim for service connection for PTSD is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1997, the RO denied the veteran's claim for 
service connection for PTSD.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

2.  Some of the additional evidence received since that 
October 1997 decision is neither cumulative nor redundant and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1997 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2005).

2.  The evidence received since that October 1997 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In view of the action taken herein, there is no 
need for additional development of notice as required by the 
Veterans Claims Assistance Act of 2000.

In October 1997, the RO denied the veteran's claim for 
service connection for PTSD.  He was notified of that 
decision and apprised of his procedural and appellate rights 
in a letter later that month, but he did not appeal.  The 
unappealed October 1997 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  
Because the veteran did not appeal that decision, there must 
be new and material evidence since that decision to reopen 
this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).  See also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In it December 2001 rating decision, the RO stated that the 
PTSD claim was considered reopened, although it subsequently 
stated that new evidence had not been submitted.  Regardless 
of the RO's determination as to reopening based on new and 
material evidence, the Board has a legal duty to address this 
issue.  Barnett v. Brown, 83 F.3d 1380, 1384 (1996).  This is 
because this threshold preliminary determination affects the 
Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  The  Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 2002).  Elkins v. West, 12 Vet. App. 209 (1999).  Then, 
if new and material evidence has been received, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As to what constitutes new and material evidence, the 
Veterans Claims Assistance Act (VCAA) and implementing 
regulations revised this definition, but only as to petitions 
to reopen filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  In this case, the veteran filed his petition to 
reopen in April 2001, so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The evidence submitted by the veteran meets this definition.  
Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2005).  In addition to 
the requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).  The RO's October 
1997 denial was based on both the lack of a confirmed 
diagnosis of PTSD in accordance with the regulatory criteria 
and the absence of stressor verification.  Since that denial, 
the veteran has submitted multiple medical records containing 
diagnoses of PTSD, including an April 2001 treatment note by 
a VA clinical psychologist who, based on his examination of 
the veteran and review of relevant portions of his medical 
records, diagnosed him with PTSD in accordance with the DSM-
IV criteria.  Therefore, since this new evidence establishes 
an essential element of a claim for service connection for 
PTSD, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  New and 
material evidence has therefore been received, warranting 
reopening of the claim for service connection for PTSD.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.  The appeal is allowed to this extent.


REMAND

The April 2001 VA clinical psychologist's treatment note 
discussed above based the diagnosis of PTSD in part on the 
veteran's viewing of dead bodies in the military, 
specifically, seeing a man who shot himself and witnessing a 
man collapse during basic training.  At the RO hearing, the 
veteran described both of these claimed stressors, as well as 
another one involving a man falling to his death from a tree, 
and indicated that they occurred during basic training at 
Fort Dix.  The veteran's service personnel records reflect 
that he was in basic combat training, company B, 3d 
battalion, 3d basic combat training brigade at Fort Dix from 
August 16, 1974 to October 5, 1974.  VA's Adjudication Manual 
states that evidence should be developed to support a claimed 
non-combat stressor where the claimant indicates, at a 
minimum, the location and approximate time (a 2 month 
specific date range) of the stressful events in question, and 
the unit of assignment at the time the stressful event 
occurred.  VA Adjudication Manual, M21-1, Part III, Change 
131, § 5.14(c)(2)(a) (February 25, 2005).  The Adjudication 
Manual further indicates that where medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, the U.S. Armed Services Center for Unit 
Records Research (CURR) should be contacted.  Id., § 
5.14(c)(3).  Therefore, in these circumstances, the RO should 
contact CURR and Fort Dix to try to verify the veteran's 
claimed stressors.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact CURR and Fort Dix and ask for 
all Military Police reports, Serious 
Incident Reports, and any other relevant 
documents relating to deaths of 
individuals from company B, 3d battalion, 
3d basic combat training brigade at Fort 
Dix from August to October 1974.

2.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (SSOC).  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


